DETAILED ACTION

Status of the Claims
	This communication is submitted in response to the application filed on 6/4/21.
	Claims 1-9 were cancelled in a preliminary amendment.
	Claims 10-29 are currently pending and are subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 10-20, drawn to a method of targeting creative images based on social media data, classified as G06Q50/01.
II.	Claims 21-28, drawn to a processing system for identifying keywords that are used to identify and display creative images associated with the keywords, classified as G06Q10/06393.
III.	Claim 29, drawn to a method for receiving dimensions and data, and generating metrics associated with the content, classified as G06Q10/063. 
	Inventions I, II, and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  See MPEP § 806.05(c). 
	In the instant case, the invention of group I has separate utility such as storing creative images, storing rules specifying conditions for displaying the images, monitoring structured metric data, and comparing the metrics to conditions.  This separate use patentably distinguishes the invention from groups II and III, since these features are not limitations of those other independently claimed inventions.  Therefore the invention of group I is a separately usable subcombination.  See MPEP § 806.05(d).
The invention of group II has separate utility such as identifying keywords in user messages, identifying metrics for the keywords, and identifying creatives associated with the keywords.   This separate use patentably distinguishes the invention of groups I and III.  Therefore the invention of group II is a separately usable subcombination.  See MPEP § 806.05(d).
The invention of group III has separate utility such as receiving dimensions, searching for data associated with the dimensions, generating metrics, receiving an input selecting a second dimension, and generating and displaying the content and metrics.   This separate use patentably distinguishes the invention of groups I and II.  Therefore the invention of group II is a separately usable subcombination.  See MPEP § 806.05(d).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require different searches (e.g., searching differentclasses/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681